DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Action on the merit 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17th, 2022 has been considered and entered. 

Response to Amendments
	The amendments filed on August 10th, 2022 have been considered and entered. Accordingly claims 1, 10, and 17 have been amended. 

Response to Arguments
	The previous rejection of claims 1, 10, and 17 under 35 USC 112(b) have been overcome due to the applicant’s amendment. 
	The applicant argues that Derendarz (US 2018/0265130 A1) fails to explicitly disclose the limitations of claim 1, and similarly claims 10 and 17, specifically the limitation that states ‘in response to a request to park the ADV in a parking lot, obtaining a set of parking trajectories associated with a set of predetermined locations in proximity to one or more parking spots based on a predetermined threshold distance to the one or more parking spots, wherein the set of parking-trajectories was previously generated based on prior planning and control data of the parking lot, each of the parking-trajectories corresponding to one of the one or more parking spots within the parking lot”. The examiner respectfully disagrees. 
	The applicant states that Derendarz does not teach that the trajectories were previously generated based on prior planning and control data of the parking lot. However, Derendarz teaches that the trajectories are previously trained in memory based on an environment of a vehicle and then are presented to a user based on their current location (see at least Derendarz Paragraph 42). Trajectories that are stored and learned mean that prior planning had to be used, along with the environment in which the vehicle will park, in order for the trajectory to be presented to the user. 
	The arguments with respect to claims 1-21 have been considered but are moot in view of the newly formulated grounds of rejections necessitated by the applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 13-14, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear in claim 4, and similarly in claims 13 and 20, in view of the specification as to what constitutes a “match” and how it is differentiated from a near predetermined location. It is also unclear how near a location has to be for it to be a “match”. The specification does not provide clarification or a threshold for this determination. 
Claims 5, 14, and 21 are rejected based on their dependency to the rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Derendarz (US 20180265130 A1) (“Derendarz”) in view of Zhongyuan (WO 2020103456 A1) (“Zhongyuan”) (Translation attached)

With respect to claim 1, Derendarz teaches a computer-implemented method for operating an autonomous driving vehicle (ADV) (Derendarz Abstract “A method for carrying out an automatic drive of a vehicle along a provided trajectory which provides at least one stored trajectory for a current position of the vehicle, selects one of the provided trajectories, and carries out an automatic drive of the vehicle” | Paragraph 29 “In a disclosed embodiment, it is provided that the user interaction is recorded on a display and operating device. Such a display and operating device can be, for example, a multimedia console installed in the vehicle.”), the method comprising:
in response to a request to park the ADV in a parking lot, obtaining a set of parking- trajectories associated with a set of predetermined locations near one or more parking spots within the parking lot, wherein the set of parking-trajectories was previously generated based on prior planning and control data of the parking lot (Derendarz Paragraph 9 “Methods are also known for guiding a vehicle automatically along a prepared trajectory into a parking position. For this purpose, the steering and the drive system of the vehicle are controlled by a control system in such a way that the vehicle is automatically guided along the trajectory into the parking position” | Paragraph 17 “The core idea of the disclosure is to improve the selection in the context of the trajectory to be driven during the automated drive, by a piece of additional information being also collected or received. The additional piece of information thus represents an additional parameter, which is taken into account in the selection. If multiple trajectories are stored for a current position or a current environment, then for the time being, all stored trajectories are made available. The additional information can then, for example, restrict the selection of the trajectories provided only in the sense of a filter. But it can also be provided that the additional information is used as a parameter for modifying a trajectory provided. This is the case, for example, if none of the stored trajectories are satisfied directly by the requirements imposed by the additional piece of information. A provided trajectory is then adapted, for example, in such a way that the requirements of the additional piece of information are satisfied by the adapted trajectory. The benefit obtained is that the selection can be carried out in a more targeted and flexible manner.” | Paragraph 18 “A method for performing an automated drive of a vehicle along a prepared trajectory is provided, comprising the following operations: providing at least one stored trajectory for a current position of the vehicle, selecting one of the provided trajectories, performing an automated drive of the vehicle, wherein a control unit of the vehicle, on the basis of collected environment data, provides signals for a transverse control and a longitudinal control for controlling the vehicle along the selected trajectory, wherein at least one piece of additional information is detected or received, and the selection process is additionally carried out on the basis of the at least one piece of additional information” | Paragraph 26 “The detection or reception of the at least one piece of additional information can be performed automatically without the influence of a driver or passenger of the vehicle. In a disclosed embodiment, it is provided that the at least one piece of additional information is provided by the control unit of the vehicle. Thus, for example, the control unit can be connected to a memory, in which the at least one piece of additional information, for example, a ranking of different stored trajectories stored there, is stored. If, for example, on the basis of the current position of the vehicle it is detected that driving is to take place automatically, then the memory provides the at least one piece of additional information. The control unit receives this and selects one of the provided trajectories accordingly.” | Paragraph 42 “In the memory 4, trajectories for an environment of the vehicle 50 that were learned, for example, in a training drive are stored. The environment detection device 2 detects a current environment of the vehicle 50 and provides collected environmental data to the control unit 3. From this data, the control unit 3 determines a current position of the vehicle and retrieves the trajectories stored in the memory 4 for a subsequent journey and makes them available for selection”); 
selecting a parking-trajectory from the set of parking-trajectories based on a current location of the ADV (Derendarz Paragraphs 42-43 “In the memory 4, trajectories for an environment of the vehicle 50 that were learned, for example, in a training drive are stored. The environment detection device 2 detects a current environment of the vehicle 50 and provides collected environmental data to the control unit 3. From this data, the control unit 3 determines a current position of the vehicle and retrieves the trajectories stored in the memory 4 for a subsequent journey and makes them available for selection. Then the control unit 3 initiates the querying of a user interaction 6 on the display and operating device 5 for capturing at least one piece of additional information 7. The display and operating device 5 detects the user interaction 6 and derives the at least one piece of additional information 7 from this. The at least one piece of additional information 7 can be, for example, a desired pose 8 of the vehicle 50 at the target position of the provided trajectories. In addition, a target position or trajectory can also be selected, such as for parking in a garage. The control unit 3 receives the at least one piece of additional information 7 and selects one of the provided trajectories on the basis of the at least one piece of additional information 7”);
controlling the ADV to park in a corresponding parking spot according to the selected parking-trajectory (Derendarz Paragraph 44 “The control unit 3 then executes an automatic drive along the selected trajectory.”).
Derendarz fails to explicitly disclose that each of the parking-trajectories correspond to one of the one or more parking spots within a parking lot.
Zhongyuan, however, teaches that that each of the parking-trajectories correspond to one of the one or more parking spots within a parking lot (See at least Zhongyuan Paragraph 88).
It would have been obvious to one of ordinary skill in the art to have modified the method of Derendarz so that each of the parking-trajectories correspond to one of the one or more parking spots within a parking lot, as taught by Zhongyuan as disclosed above, in order to ensure optimal and accurate route guidance to a user (Zhongyuan Paragraph 2 “The present invention relates to the technical field of vehicles, in particular to an automatic parking method and system.”).

With respect to claim 2, Derendarz in view of Zhongyuan teaches determining a current location of the ADV upon activating a parking function at the parking lot (Derendarz Paragraph 51 “An environment detection device in the vehicle 50 detects an environment 24 of the vehicle 50, from which a control unit determines a current position 23 of the vehicle 50 in the environment 24.”); and determining whether the current location matches one of the set of predetermined locations (Derendarz Paragraph 21 “It may also be desirable that only certain trajectories can be selected from the stored trajectories for a current position or an environment of the vehicle.”).

With respect to claim 3, Derendarz in view of Zhongyuan teaches determining that the current location matches a predetermined location of the set of predetermined locations, wherein the selected parking- trajectory is associated with the matched predetermined location (Derendarz Paragraphs 51-52 “An environment detection device in the vehicle 50 detects an environment 24 of the vehicle 50, from which a control unit determines a current position 23 of the vehicle 50 in the environment 24. The control unit then retrieves from the memory the trajectories 30, 31, 32, 33 stored for the calculated current position 23, or for the environment 24 respectively, and makes these available for selection”).

With respect to claim 8, Derendarz in view of Zhongyuan teaches that for each parking spot of the one or more parking spots, a subset of parking-trajectories was generated for a subset of predetermined locations near the parking spot (Derendarz Paragraph 20 “When selecting one of the provided trajectories, it may be desirable that an orientation of the vehicle to the target position of the selected trajectory can be selected. In a disclosed embodiment, it is provided that the at least one piece of additional information is a predefined pose of the vehicle to a target position of the trajectory. Thus, for example, it can be chosen whether the vehicle is to be parked forwards or in reverse. Furthermore, for example, an offset relative to a target position which is stored for the corresponding trajectory can be additionally specified. This is beneficial, for example, if the vehicle is to be parked in a garage, unlike as originally trained. The control unit then modifies one of the provided trajectories and then carries out the automated drive.”).

With respect to claim 10, Derendarz teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations: (Derendarz Abstract “A method for carrying out an automatic drive of a vehicle along a provided trajectory which provides at least one stored trajectory for a current position of the vehicle, selects one of the provided trajectories, and carries out an automatic drive of the vehicle” | Paragraph 29 “In a disclosed embodiment, it is provided that the user interaction is recorded on a display and operating device. Such a display and operating device can be, for example, a multimedia console installed in the vehicle.”), the operations comprising:
in response to a request to park the ADV in a parking lot, obtaining a set of parking- trajectories associated with a set of predetermined locations near one or more parking spots within the parking lot, wherein the set of parking-trajectories was previously generated based on prior planning and control data of the parking lot (Derendarz Paragraph 9 “Methods are also known for guiding a vehicle automatically along a prepared trajectory into a parking position. For this purpose, the steering and the drive system of the vehicle are controlled by a control system in such a way that the vehicle is automatically guided along the trajectory into the parking position” | Paragraph 17 “The core idea of the disclosure is to improve the selection in the context of the trajectory to be driven during the automated drive, by a piece of additional information being also collected or received. The additional piece of information thus represents an additional parameter, which is taken into account in the selection. If multiple trajectories are stored for a current position or a current environment, then for the time being, all stored trajectories are made available. The additional information can then, for example, restrict the selection of the trajectories provided only in the sense of a filter. But it can also be provided that the additional information is used as a parameter for modifying a trajectory provided. This is the case, for example, if none of the stored trajectories are satisfied directly by the requirements imposed by the additional piece of information. A provided trajectory is then adapted, for example, in such a way that the requirements of the additional piece of information are satisfied by the adapted trajectory. The benefit obtained is that the selection can be carried out in a more targeted and flexible manner.” | Paragraph 18 “A method for performing an automated drive of a vehicle along a prepared trajectory is provided, comprising the following operations: providing at least one stored trajectory for a current position of the vehicle, selecting one of the provided trajectories, performing an automated drive of the vehicle, wherein a control unit of the vehicle, on the basis of collected environment data, provides signals for a transverse control and a longitudinal control for controlling the vehicle along the selected trajectory, wherein at least one piece of additional information is detected or received, and the selection process is additionally carried out on the basis of the at least one piece of additional information” | Paragraph 26 “The detection or reception of the at least one piece of additional information can be performed automatically without the influence of a driver or passenger of the vehicle. In a disclosed embodiment, it is provided that the at least one piece of additional information is provided by the control unit of the vehicle. Thus, for example, the control unit can be connected to a memory, in which the at least one piece of additional information, for example, a ranking of different stored trajectories stored there, is stored. If, for example, on the basis of the current position of the vehicle it is detected that driving is to take place automatically, then the memory provides the at least one piece of additional information. The control unit receives this and selects one of the provided trajectories accordingly.” | Paragraph 42 “In the memory 4, trajectories for an environment of the vehicle 50 that were learned, for example, in a training drive are stored. The environment detection device 2 detects a current environment of the vehicle 50 and provides collected environmental data to the control unit 3. From this data, the control unit 3 determines a current position of the vehicle and retrieves the trajectories stored in the memory 4 for a subsequent journey and makes them available for selection”); 
selecting a parking-trajectory from the set of parking-trajectories based on a current location of the ADV (Derendarz Paragraphs 42-43 “In the memory 4, trajectories for an environment of the vehicle 50 that were learned, for example, in a training drive are stored. The environment detection device 2 detects a current environment of the vehicle 50 and provides collected environmental data to the control unit 3. From this data, the control unit 3 determines a current position of the vehicle and retrieves the trajectories stored in the memory 4 for a subsequent journey and makes them available for selection. Then the control unit 3 initiates the querying of a user interaction 6 on the display and operating device 5 for capturing at least one piece of additional information 7. The display and operating device 5 detects the user interaction 6 and derives the at least one piece of additional information 7 from this. The at least one piece of additional information 7 can be, for example, a desired pose 8 of the vehicle 50 at the target position of the provided trajectories. In addition, a target position or trajectory can also be selected, such as for parking in a garage. The control unit 3 receives the at least one piece of additional information 7 and selects one of the provided trajectories on the basis of the at least one piece of additional information 7”);
controlling the ADV to park in a corresponding parking spot according to the selected parking-trajectory (Derendarz Paragraph 44 “The control unit 3 then executes an automatic drive along the selected trajectory.”).
Derendarz fails to explicitly disclose that each of the parking-trajectories correspond to one of the one or more parking spots within a parking lot.
Zhongyuan, however, teaches that that each of the parking-trajectories correspond to one of the one or more parking spots within a parking lot (See at least Zhongyuan Paragraph 88).
It would have been obvious to one of ordinary skill in the art to have modified the method of Derendarz so that each of the parking-trajectories correspond to one of the one or more parking spots within a parking lot, as taught by Zhongyuan as disclosed above, in order to ensure optimal and accurate route guidance to a user (Zhongyuan Paragraph 2 “The present invention relates to the technical field of vehicles, in particular to an automatic parking method and system.”).

With respect to claim 11, Derendarz in view of Zhongyuan teaches determining a current location of the ADV upon activating a parking function at the parking lot (Derendarz Paragraph 51 “An environment detection device in the vehicle 50 detects an environment 24 of the vehicle 50, from which a control unit determines a current position 23 of the vehicle 50 in the environment 24.”); and determining whether the current location matches one of the set of predetermined locations (Derendarz Paragraph 21 “It may also be desirable that only certain trajectories can be selected from the stored trajectories for a current position or an environment of the vehicle.”).

With respect to claim 12, Derendarz in view of Zhongyuan teaches determining that the current location matches a predetermined location of the set of predetermined locations, wherein the selected parking- trajectory is associated with the matched predetermined location (Derendarz Paragraphs 51-52 “An environment detection device in the vehicle 50 detects an environment 24 of the vehicle 50, from which a control unit determines a current position 23 of the vehicle 50 in the environment 24. The control unit then retrieves from the memory the trajectories 30, 31, 32, 33 stored for the calculated current position 23, or for the environment 24 respectively, and makes these available for selection”).

With respect to claim 17, Derendarz teaches a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations: (Derendarz Abstract “A method for carrying out an automatic drive of a vehicle along a provided trajectory which provides at least one stored trajectory for a current position of the vehicle, selects one of the provided trajectories, and carries out an automatic drive of the vehicle” | Paragraph 29 “In a disclosed embodiment, it is provided that the user interaction is recorded on a display and operating device. Such a display and operating device can be, for example, a multimedia console installed in the vehicle.”), the operations comprising:
in response to a request to park the ADV in a parking lot, obtaining a set of parking- trajectories associated with a set of predetermined locations near one or more parking spots within the parking lot, wherein the set of parking-trajectories was previously generated based on prior planning and control data of the parking lot (Derendarz Paragraph 9 “Methods are also known for guiding a vehicle automatically along a prepared trajectory into a parking position. For this purpose, the steering and the drive system of the vehicle are controlled by a control system in such a way that the vehicle is automatically guided along the trajectory into the parking position” | Paragraph 17 “The core idea of the disclosure is to improve the selection in the context of the trajectory to be driven during the automated drive, by a piece of additional information being also collected or received. The additional piece of information thus represents an additional parameter, which is taken into account in the selection. If multiple trajectories are stored for a current position or a current environment, then for the time being, all stored trajectories are made available. The additional information can then, for example, restrict the selection of the trajectories provided only in the sense of a filter. But it can also be provided that the additional information is used as a parameter for modifying a trajectory provided. This is the case, for example, if none of the stored trajectories are satisfied directly by the requirements imposed by the additional piece of information. A provided trajectory is then adapted, for example, in such a way that the requirements of the additional piece of information are satisfied by the adapted trajectory. The benefit obtained is that the selection can be carried out in a more targeted and flexible manner.” | Paragraph 18 “A method for performing an automated drive of a vehicle along a prepared trajectory is provided, comprising the following operations: providing at least one stored trajectory for a current position of the vehicle, selecting one of the provided trajectories, performing an automated drive of the vehicle, wherein a control unit of the vehicle, on the basis of collected environment data, provides signals for a transverse control and a longitudinal control for controlling the vehicle along the selected trajectory, wherein at least one piece of additional information is detected or received, and the selection process is additionally carried out on the basis of the at least one piece of additional information” | Paragraph 26 “The detection or reception of the at least one piece of additional information can be performed automatically without the influence of a driver or passenger of the vehicle. In a disclosed embodiment, it is provided that the at least one piece of additional information is provided by the control unit of the vehicle. Thus, for example, the control unit can be connected to a memory, in which the at least one piece of additional information, for example, a ranking of different stored trajectories stored there, is stored. If, for example, on the basis of the current position of the vehicle it is detected that driving is to take place automatically, then the memory provides the at least one piece of additional information. The control unit receives this and selects one of the provided trajectories accordingly.” | Paragraph 42 “In the memory 4, trajectories for an environment of the vehicle 50 that were learned, for example, in a training drive are stored. The environment detection device 2 detects a current environment of the vehicle 50 and provides collected environmental data to the control unit 3. From this data, the control unit 3 determines a current position of the vehicle and retrieves the trajectories stored in the memory 4 for a subsequent journey and makes them available for selection”); 
selecting a parking-trajectory from the set of parking-trajectories based on a current location of the ADV (Derendarz Paragraphs 42-43 “In the memory 4, trajectories for an environment of the vehicle 50 that were learned, for example, in a training drive are stored. The environment detection device 2 detects a current environment of the vehicle 50 and provides collected environmental data to the control unit 3. From this data, the control unit 3 determines a current position of the vehicle and retrieves the trajectories stored in the memory 4 for a subsequent journey and makes them available for selection. Then the control unit 3 initiates the querying of a user interaction 6 on the display and operating device 5 for capturing at least one piece of additional information 7. The display and operating device 5 detects the user interaction 6 and derives the at least one piece of additional information 7 from this. The at least one piece of additional information 7 can be, for example, a desired pose 8 of the vehicle 50 at the target position of the provided trajectories. In addition, a target position or trajectory can also be selected, such as for parking in a garage. The control unit 3 receives the at least one piece of additional information 7 and selects one of the provided trajectories on the basis of the at least one piece of additional information 7”);
controlling the ADV to park in a corresponding parking spot according to the selected parking-trajectory (Derendarz Paragraph 44 “The control unit 3 then executes an automatic drive along the selected trajectory.”).
Derendarz fails to explicitly disclose that each of the parking-trajectories correspond to one of the one or more parking spots within a parking lot.
Zhongyuan, however, teaches that that each of the parking-trajectories correspond to one of the one or more parking spots within a parking lot (See at least Zhongyuan Paragraph 88).
It would have been obvious to one of ordinary skill in the art to have modified the method of Derendarz so that each of the parking-trajectories correspond to one of the one or more parking spots within a parking lot, as taught by Zhongyuan as disclosed above, in order to ensure optimal and accurate route guidance to a user (Zhongyuan Paragraph 2 “The present invention relates to the technical field of vehicles, in particular to an automatic parking method and system.”).

With respect to claim 18, Derendarz in view of Zhongyuan teaches determining a current location of the ADV upon activating a parking function at the parking lot (Derendarz Paragraph 51 “An environment detection device in the vehicle 50 detects an environment 24 of the vehicle 50, from which a control unit determines a current position 23 of the vehicle 50 in the environment 24.”); and determining whether the current location matches one of the set of predetermined locations (Derendarz Paragraph 21 “It may also be desirable that only certain trajectories can be selected from the stored trajectories for a current position or an environment of the vehicle.”).

With respect to claim 19, Derendarz in view of Zhongyuan teaches determining that the current location matches a predetermined location of the set of predetermined locations, wherein the selected parking- trajectory is associated with the matched predetermined location (Derendarz Paragraphs 51-52 “An environment detection device in the vehicle 50 detects an environment 24 of the vehicle 50, from which a control unit determines a current position 23 of the vehicle 50 in the environment 24. The control unit then retrieves from the memory the trajectories 30, 31, 32, 33 stored for the calculated current position 23, or for the environment 24 respectively, and makes these available for selection”).

Claims 4-5, 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Derendarz (US 20180265130 A1) (“Derendarz”) in view of Zhongyuan (WO 2020103456 A1) (“Zhongyuan”) (Translation attached) further in view of Derendarz II (US 20180281859 A1) (“Derendarz II”).

With respect to claim 4, Derendarz in view of Zhongyuan fails to explicitly disclose determining the current location does not match any of the set of predetermined locations, and determining a nearest predetermined location of the set of predetermined locations to the current location, where the selected parking-trajectory is associated with the nearest predetermined location.
Derendarz II teaches determining the current location does not match any of the set of predetermined locations, and determining a nearest predetermined location of the set of predetermined locations to the current location, where the selected parking-trajectory is associated with the nearest predetermined location (Derendarz Paragraph 17 “It is then provided that the current position of the transportation vehicle is transmitted to the server in a later subsequent drive. The server then searches for trajectories which comprise one or more position data which lie in a tolerance range in relation to the current/transmitted position. Here, the tolerance range represents a specified environment around the current position, for example, a surrounding area with a radius of 20 or 50 m. Trajectories are taken into account here which pass through the tolerance range and into which the transportation vehicle is transferable from its current position by a movement that is possible for the transportation vehicle. A possible movement is intended to be a movement on a constantly differentiable path curve which has no abrupt changes of direction (kinks). The server transmits the found trajectories to the transportation vehicle. A selection of one of the trajectories then takes place in the transportation vehicle, for example, by a driver or on the basis of further criteria. The selected trajectory is then subsequently followed by the transportation vehicle in an automated manner.” | Paragraph 50 “FIG. 4 shows a schematic representation of a property driveway 20 and a double garage 21 to illustrate the method. A motor vehicle 50 is located on a road 22 in front of a property driveway 20. A current position 23 of the motor vehicle 50 is transmitted to the server 6 according to the method described above. The server 6 searches for stored trajectories 30, 31, 32, 33 around the current position 23 which pass through a tolerance range 24 and transmits them back to the motor vehicle 50. The stored trajectories 30, 31, 32, 33 may have their starting point 27 within the tolerance range 24. Some disclosed embodiments provide that the starting point 27 of the trajectories must be located in the tolerance range 24. In any event, it must be possible to “transfer” the vehicle 50 into the stored trajectories 30, 31, 32, 33 while driving exclusively in a drivable area, wherein a pose (position and orientation) of the motor vehicle 50 and other constraints, for example, a minimum turning circle of the motor vehicle 50, etc., must be taken into account. Other trajectories 36, for example, can also be used for the definition and validation of the drivable area. In this example, the other trajectory 36 defines, for example, a drivable area on the right-hand side of the garage entrance 22”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Derendarz in view of Zhongyuan to include determining the current location does not match any of the set of predetermined locations, and determining a nearest predetermined location of the set of predetermined locations to the current location, where the selected parking-trajectory is associated with the nearest predetermined location, as taught by Derendarz II as disclosed above, in order to ensure proper starting position of a vehicle when beginning parking (Derendarz Paragraph 1 “Illustrative embodiments relate to a method for the automated driving of a transportation vehicle, in particular of a motor vehicle, to approach a parking position.”).

With respect to claim 5, Derendarz in view of Zhongyuan in view of Derendarz II teach generating a trajectory from the current location to the nearest predetermined location; and controlling the ADV to drive from the current location to the nearest predetermined location according to the generated trajectory (Derendarz Paragraph 17 “The server transmits the found trajectories to the transportation vehicle. A selection of one of the trajectories then takes place in the transportation vehicle, for example, by a driver or on the basis of further criteria. The selected trajectory is then subsequently followed by the transportation vehicle in an automated manner.”).

With respect to claim 13, Derendarz in view of Zhongyuan fails to explicitly disclose determining the current location does not match any of the set of predetermined locations, and determining a nearest predetermined location of the set of predetermined locations to the current location, where the selected parking-trajectory is associated with the nearest predetermined location.
Derendarz II teaches determining the current location does not match any of the set of predetermined locations, and determining a nearest predetermined location of the set of predetermined locations to the current location, where the selected parking-trajectory is associated with the nearest predetermined location (Derendarz Paragraph 17 “It is then provided that the current position of the transportation vehicle is transmitted to the server in a later subsequent drive. The server then searches for trajectories which comprise one or more position data which lie in a tolerance range in relation to the current/transmitted position. Here, the tolerance range represents a specified environment around the current position, for example, a surrounding area with a radius of 20 or 50 m. Trajectories are taken into account here which pass through the tolerance range and into which the transportation vehicle is transferable from its current position by a movement that is possible for the transportation vehicle. A possible movement is intended to be a movement on a constantly differentiable path curve which has no abrupt changes of direction (kinks). The server transmits the found trajectories to the transportation vehicle. A selection of one of the trajectories then takes place in the transportation vehicle, for example, by a driver or on the basis of further criteria. The selected trajectory is then subsequently followed by the transportation vehicle in an automated manner.” | Paragraph 50 “FIG. 4 shows a schematic representation of a property driveway 20 and a double garage 21 to illustrate the method. A motor vehicle 50 is located on a road 22 in front of a property driveway 20. A current position 23 of the motor vehicle 50 is transmitted to the server 6 according to the method described above. The server 6 searches for stored trajectories 30, 31, 32, 33 around the current position 23 which pass through a tolerance range 24 and transmits them back to the motor vehicle 50. The stored trajectories 30, 31, 32, 33 may have their starting point 27 within the tolerance range 24. Some disclosed embodiments provide that the starting point 27 of the trajectories must be located in the tolerance range 24. In any event, it must be possible to “transfer” the vehicle 50 into the stored trajectories 30, 31, 32, 33 while driving exclusively in a drivable area, wherein a pose (position and orientation) of the motor vehicle 50 and other constraints, for example, a minimum turning circle of the motor vehicle 50, etc., must be taken into account. Other trajectories 36, for example, can also be used for the definition and validation of the drivable area. In this example, the other trajectory 36 defines, for example, a drivable area on the right-hand side of the garage entrance 22”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Derendarz in view of Zhongyuan to include determining the current location does not match any of the set of predetermined locations, and determining a nearest predetermined location of the set of predetermined locations to the current location, where the selected parking-trajectory is associated with the nearest predetermined location, as taught by Derendarz II as disclosed above, in order to ensure proper starting position of a vehicle when beginning parking (Derendarz Paragraph 1 “Illustrative embodiments relate to a method for the automated driving of a transportation vehicle, in particular of a motor vehicle, to approach a parking position.”).

With respect to claim 14, Derendarz in view of Zhongyuan in view of Derendarz II teach generating a trajectory from the current location to the nearest predetermined location; and controlling the ADV to drive from the current location to the nearest predetermined location according to the generated trajectory (Derendarz Paragraph 17 “The server transmits the found trajectories to the transportation vehicle. A selection of one of the trajectories then takes place in the transportation vehicle, for example, by a driver or on the basis of further criteria. The selected trajectory is then subsequently followed by the transportation vehicle in an automated manner.”).

With respect to claim 20, Derendarz in view of Zhongyuan fails to explicitly disclose determining the current location does not match any of the set of predetermined locations, and determining a nearest predetermined location of the set of predetermined locations to the current location, where the selected parking-trajectory is associated with the nearest predetermined location.
Derendarz II teaches determining the current location does not match any of the set of predetermined locations, and determining a nearest predetermined location of the set of predetermined locations to the current location, where the selected parking-trajectory is associated with the nearest predetermined location (Derendarz Paragraph 17 “It is then provided that the current position of the transportation vehicle is transmitted to the server in a later subsequent drive. The server then searches for trajectories which comprise one or more position data which lie in a tolerance range in relation to the current/transmitted position. Here, the tolerance range represents a specified environment around the current position, for example, a surrounding area with a radius of 20 or 50 m. Trajectories are taken into account here which pass through the tolerance range and into which the transportation vehicle is transferable from its current position by a movement that is possible for the transportation vehicle. A possible movement is intended to be a movement on a constantly differentiable path curve which has no abrupt changes of direction (kinks). The server transmits the found trajectories to the transportation vehicle. A selection of one of the trajectories then takes place in the transportation vehicle, for example, by a driver or on the basis of further criteria. The selected trajectory is then subsequently followed by the transportation vehicle in an automated manner.” | Paragraph 50 “FIG. 4 shows a schematic representation of a property driveway 20 and a double garage 21 to illustrate the method. A motor vehicle 50 is located on a road 22 in front of a property driveway 20. A current position 23 of the motor vehicle 50 is transmitted to the server 6 according to the method described above. The server 6 searches for stored trajectories 30, 31, 32, 33 around the current position 23 which pass through a tolerance range 24 and transmits them back to the motor vehicle 50. The stored trajectories 30, 31, 32, 33 may have their starting point 27 within the tolerance range 24. Some disclosed embodiments provide that the starting point 27 of the trajectories must be located in the tolerance range 24. In any event, it must be possible to “transfer” the vehicle 50 into the stored trajectories 30, 31, 32, 33 while driving exclusively in a drivable area, wherein a pose (position and orientation) of the motor vehicle 50 and other constraints, for example, a minimum turning circle of the motor vehicle 50, etc., must be taken into account. Other trajectories 36, for example, can also be used for the definition and validation of the drivable area. In this example, the other trajectory 36 defines, for example, a drivable area on the right-hand side of the garage entrance 22”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Derendarz in view of Zhongyuan to include determining the current location does not match any of the set of predetermined locations, and determining a nearest predetermined location of the set of predetermined locations to the current location, where the selected parking-trajectory is associated with the nearest predetermined location, as taught by Derendarz II as disclosed above, in order to ensure proper starting position of a vehicle when beginning parking (Derendarz Paragraph 1 “Illustrative embodiments relate to a method for the automated driving of a transportation vehicle, in particular of a motor vehicle, to approach a parking position.”).

With respect to claim 21, Derendarz in view of Zhongyuan in view of Derendarz II teach generating a trajectory from the current location to the nearest predetermined location; and controlling the ADV to drive from the current location to the nearest predetermined location according to the generated trajectory (Derendarz Paragraph 17 “The server transmits the found trajectories to the transportation vehicle. A selection of one of the trajectories then takes place in the transportation vehicle, for example, by a driver or on the basis of further criteria. The selected trajectory is then subsequently followed by the transportation vehicle in an automated manner.”).

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Derendarz (US 20180265130 A1) (“Derendarz”) in view of Zhongyuan (WO 2020103456 A1) (“Zhongyuan”) (Translation attached) further in view of Bonnet (DE 102013015348 A1) (“Bonnet”) (Translation attached).

With respect to claim 6, Derendarz in view of Zhongyuan fails to explicitly disclose that the set of parking-trajectories was previously generated according to a digital map based on the prior planning and control data of the parking lot.
Bonnet, however, teaches that the set of parking-trajectories was previously generated according to a digital map based on the prior planning and control data of the parking lot (Bonnet Paragraphs 33-35 “With an automatic activation, the storage starts automatically when the vehicle 6 comes near the home park zone H and this is recognized as such. That is, the home parking zone H is automatically detected, thereby automatically storing and updating the environment data or driving data and thus the system is retrained. During a manual activation, the system learns only when the driver manually requests storage or updating of the environmental data or driving data. This can be done for example by means of an operation of an activation element (mechanical switch or graphic control element) or input of GPS data or marking on a map. The operation activates the storage or updating of the acquired environmental data or driving data. 2 shows the approach of the home parking zone H by means of a plurality of determined trajectories T1 to T3, which lie in a passable area F of the home parking zone H. Based on the recorded and stored in previous trips environment data or driving data is during the start of the home parking 4H identified parking lot 4 in the associated home parking zone H, a parking space geometry and at least one of the trajectories T1 to Tn, in particular a drive-in trajectory, determined and generated its own map K, in turn, by the driver in a restart of the parking lot 4 is editable”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Derendarz in view of Zhongyuan so that the set of parking-trajectories was previously generated according to a digital map based on the prior planning and control data of the parking lot, as taught by Bonnet as disclosed above, in order to ensure accurate trajectories based on map data (Bonnet Paragraph 1 “The invention relates to a method for operating a vehicle, in particular for approaching a parking space in a parking zone by the vehicle and a device for carrying out the method.”).

With respect to claim 7, Derendarz in view of Zhongyuan in view of Bonnet teaches that the prior planning and control data of the parking lot includes information related to the one or more parking spots and lanes within the parking lot (Bonnet FIG. 2, FIG. 5 | Paragraphs 33-35 | Paragraphs 55-56 “3 to 5 schematically show a sequence  for an automated parking process in a home parking lot 4H in a non-accessible home parking zone H. At a first start of the home parking lot 4H can be automatically in learning mode or by the driver of the vehicle 6 manually storing the environmental data or driving data or trajectory traversed Tn from a predetermined feature M1 to Mn, z. B. from a predetermined distance of 50 m before reaching the entrance 3 (= Characteristic M1) or when reaching the entrance 3 (= Feature M2) or on reaching another suitable feature Mn (orientation mark on the opposite lane 1.2 ), are activated (see 3 )”).

With respect to claim 15, Derendarz in view of Zhongyuan fails to explicitly disclose that the set of parking-trajectories was previously generated according to a digital map based on the prior planning and control data of the parking lot.
Bonnet, however, teaches that the set of parking-trajectories was previously generated according to a digital map based on the prior planning and control data of the parking lot (Bonnet Paragraphs 33-35 “With an automatic activation, the storage starts automatically when the vehicle 6 comes near the home park zone H and this is recognized as such. That is, the home parking zone H is automatically detected, thereby automatically storing and updating the environment data or driving data and thus the system is retrained. During a manual activation, the system learns only when the driver manually requests storage or updating of the environmental data or driving data. This can be done for example by means of an operation of an activation element (mechanical switch or graphic control element) or input of GPS data or marking on a map. The operation activates the storage or updating of the acquired environmental data or driving data. 2 shows the approach of the home parking zone H by means of a plurality of determined trajectories T1 to T3, which lie in a passable area F of the home parking zone H. Based on the recorded and stored in previous trips environment data or driving data is during the start of the home parking 4H identified parking lot 4 in the associated home parking zone H, a parking space geometry and at least one of the trajectories T1 to Tn, in particular a drive-in trajectory, determined and generated its own map K, in turn, by the driver in a restart of the parking lot 4 is editable”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Derendarz in view of Zhongyuan so that the set of parking-trajectories was previously generated according to a digital map based on the prior planning and control data of the parking lot, as taught by Bonnet as disclosed above, in order to ensure accurate trajectories based on map data (Bonnet Paragraph 1 “The invention relates to a method for operating a vehicle, in particular for approaching a parking space in a parking zone by the vehicle and a device for carrying out the method.”).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Derendarz (US 20180265130 A1) (“Derendarz”) in view of Zhongyuan (WO 2020103456 A1) (“Zhongyuan”) (Translation attached) further in view of Raisch (US 20150073661 A1) (“Raisch”).

With respect to claim 9, Derendarz in view of Zhongyuan fails to explicitly disclose detecting an obstacle blocking the selected parking-trajectory based on sensor data obtained from a plurality of sensors mounted on the ADV; sending a command to stop the ADV in response to detecting the obstacle; and controlling the ADV to resume the selected parking-trajectory when the obstacle moves away.
Raisch teaches detecting an obstacle blocking the selected parking-trajectory based on sensor data obtained from a plurality of sensors mounted on the ADV; sending a command to stop the ADV in response to detecting the obstacle; and controlling the ADV to resume the selected parking-trajectory when the obstacle moves away (Raisch Paragraph 21 “A device for carrying out the method according to the present invention includes a arrangement for determining a driving path in which the vehicle moves during the driving maneuver, a arrangement for detecting the surroundings of the motor vehicle and a arrangement for automatically or semi-automatically carrying out the driving maneuver, the arrangement for automatically or semi-automatically carrying out the driving maneuver being configured in such a way that the vehicle is stopped if an object is detected in the driving path and the driving maneuver is resumed as soon as the object has left the driving path and/or the motor vehicle is decelerated and the driving maneuver is slowly resumed if an object is detected outside the driving path”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Derendarz in view of Zhongyuan to include detecting an obstacle blocking the selected parking-trajectory based on sensor data obtained from a plurality of sensors mounted on the ADV; sending a command to stop the ADV in response to detecting the obstacle; and controlling the ADV to resume the selected parking-trajectory when the obstacle moves away, as taught by Raisch as disclosed above, in order to ensure safe driving of the vehicle (Raisch Paragraph 1 “The present invention relates to a method for supporting a driver of a motor vehicle during a driving maneuver. The present invention also relates to a device for carrying out the method.”). 

With respect to claim 16, Derendarz in view of Zhongyuan fails to explicitly disclose detecting an obstacle blocking the selected parking-trajectory based on sensor data obtained from a plurality of sensors mounted on the ADV; sending a command to stop the ADV in response to detecting the obstacle; and controlling the ADV to resume the selected parking-trajectory when the obstacle moves away.
Raisch teaches detecting an obstacle blocking the selected parking-trajectory based on sensor data obtained from a plurality of sensors mounted on the ADV; sending a command to stop the ADV in response to detecting the obstacle; and controlling the ADV to resume the selected parking-trajectory when the obstacle moves away (Raisch Paragraph 21 “A device for carrying out the method according to the present invention includes a arrangement for determining a driving path in which the vehicle moves during the driving maneuver, a arrangement for detecting the surroundings of the motor vehicle and a arrangement for automatically or semi-automatically carrying out the driving maneuver, the arrangement for automatically or semi-automatically carrying out the driving maneuver being configured in such a way that the vehicle is stopped if an object is detected in the driving path and the driving maneuver is resumed as soon as the object has left the driving path and/or the motor vehicle is decelerated and the driving maneuver is slowly resumed if an object is detected outside the driving path”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Derendarz in view of Zhongyuan to include detecting an obstacle blocking the selected parking-trajectory based on sensor data obtained from a plurality of sensors mounted on the ADV; sending a command to stop the ADV in response to detecting the obstacle; and controlling the ADV to resume the selected parking-trajectory when the obstacle moves away, as taught by Raisch as disclosed above, in order to ensure safe driving of the vehicle (Raisch Paragraph 1 “The present invention relates to a method for supporting a driver of a motor vehicle during a driving maneuver. The present invention also relates to a device for carrying out the method.”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/17/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/               Examiner, Art Unit 3667                                                                                                                                                                                         /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667